DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-22 as preliminarily amended are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 10, 11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2013/0273598 A1; Reference A). 
Moriyama teaches methods of detecting target microorganisms (Abstract). Moriyama teaches culture devices such as rehydratable PETRIFILM plates (¶0025) or detection device comprising a water-impermeable sheet (e.g. polyester), (¶0090-0094), dry/rehydratable culture medium and a cold water-soluble gelling agent such as guar gum (¶0074),  a lactose indicator system comprising lactose and neutral red and a ß-D-glucuronidase indicator system comprising 5-bromo-4-chloro-3-indolyl-ß-D-galactopyranoside (¶0088) and methyl-ß-D-glucuronide (Example 3, particularly ¶0153), a redox indicator such triphenyl tetrazolium chloride (i.e. TTC) (¶0026), selective microbial inhibitors such as bile salts (¶0048), reading on the first sheet, dry rehydratable culture medium, lactose indicator system, ß-D-glucuronidase indicator system, redox indicator, selective non-coliform inhibitors, and a cold water soluble gelling agent for claim 1, and reading on claims 2, 3, 7, 11, and 19. Moriyama teaches adding Styrofoam spacers (0166), reading in-part on claim 10. Moriyama teaches adding buffering agents to maintain the pH around 7.2 (¶0092), reading on claim 14. Moriyama teaches chlorophenol red (¶0080) and phenol red (¶0084) as exemplary pH indicators, reading on claim 16. Moriyama teaches yeast extract as a nutrient in the dried culture medium (Table 2 between ¶0083 and ¶0084), reading on claim 17. Moriyama teaches the device is capable of receiving about 1 ml of fluid (¶0152), reading on claim 18.
Regarding claim 1, Moriyama does not teach a second water-impermeable sheet and second water cold water soluble gelling agent adhered to the second sheet. However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, while Moriyama does not teach any second water impermeable sheet and second water cold water soluble gelling agent adhered to the second sheet, said second water impermeable sheet and second water cold water soluble gelling agent adhered to the second sheet merely a duplication of the first water impermeable sheet and first water cold water soluble gelling agent adhered to the first sheet, absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as applied to claim 1 above, and further in view of Read et al. (US 5,795,773; Reference B).
The teachings of Moriyama are relied upon as set forth above.
Regarding claim 5, Moriyama does not teach sheets configured to retard the passage of carbon dioxide there through. Regarding claim 9, Moriyama do
Read teaches methods for detecting microorganisms and a gas permeable membrane that at least partially restricts the passage of carbon dioxide (Abstract), exemplified by PTFE on a polypropylene support grid (Col. 8, lines 38-47), reading on claim 5. Read teaches that carbon dioxide is a common metabolite produced by most microorganisms and therefore, is a preferred metabolite for detection of microbial growth (Col. 6, lines 13-15), reading on claim 5.
Regarding claim 5, it would have been obvious before the invention was filed to substitute the polyester sheet of Moriyama with the PTFE on a polypropylene support grid of Read. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Moriyama and Read are directed towards methods of detecting microorganisms. The skilled artisan would have been motivated to do so because Read teaches that carbon dioxide is a common metabolite produced by most microorganisms and therefore, is a preferred metabolite for detection of microbial growth, and so the substitution would predictably improve upon Moriyama’s device by restricting carbon dioxide passage to the microbial detection zone.
Regarding claim 9, it would have been obvious before the invention was filed to add the PTFE on a polypropylene support grid of Read to the microbial detection device of Moriyama. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Moriyama and Read are directed towards methods of detecting microorganisms. The skilled artisan would have been motivated to do so because Read teaches that carbon dioxide is a common metabolite produced by most microorganisms and therefore, is a preferred metabolite for detection of microbial growth, and so the substitution would predictably improve upon Moriyama’s device by restricting carbon dioxide passage to the microbial detection zone.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as applied to claim 1 above, and further in view of Hansen et al. (US 4,565,783; provided in the IDS dated 12/05/2019).
The teachings of Moriyama are relied upon as set forth above.
Regarding claim 12, Moriyama does not teach wherein the culture medium adhered to the first sheet has a coating weight of about 130 mg/100 cm’ to about 195 mg/100 cm2. Regarding claim 20, Moriyama does not teach wherein the second cold-water-soluble gelling is disposed on the second sheet in the form of dry particles or dry agglomerated particles.
Hansen teaches a device for culturing microorganisms is described comprising a body member comprising a self-supporting, water-proof substrate; a layer of adhesive coated on the substrate, the adhesive being non-inhibitory to the growth of microorganisms; and a cold-water-soluble powder adhered uniformly to the surface of the adhesive, the powder comprising a gelling agent and/or nutrients for growing microorganisms (Abstract). Hansen teaches that in most cases, 0.025 to 0.050 gram of guar gum on a surface area of 3.14 sq. inches will provide a sufficiently viscous gel when hydrated with 1-3 milliliters of an aqueous sample and that the size of the powder particles can be used to control the coating weight per unit area (Col. 5, lines 3-30), reading in-part on claim 12 and reading on claim 20. Hansen teaches a preferred coating mixture comprising both guar gum and culture media nutrients (Col. 5, lines 3-30), reading in-part on claim 12. Hansen teaches that particle formulations are advantageous to provide sufficient surface area for subsequent hydration with a microbial sample (Col. 4, lines 3-12; Col. 8, lines 58-66), reading on claim 20.
Regarding claim 12, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Hansen teaches that the dried culture medium coating weight range is a result effective variable because the particle concentration determines the subsequent hydration of the microbial detection device when contacted with an aqueous microbial sample. Thus, the burden is shifted back to establish criticality of the claimed dried culture medium coating weight range by objective evidence.
Regarding claim 20, it would have been obvious before the invention was filed to further formulate the cold water soluble agent of Moriyama into particles in view of Hansen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Moriyama and Hansen are directed towards methods of detecting microorganisms, and because both Moriyama and Hansen are directed towards a microbial detection device comprising a cold water soluble gelling agent and dried culture medium. The skilled artisan would have been motivated to do so because Hansen teaches that that particle formulations are advantageous to provide sufficient surface area for subsequent hydration with a microbial sample.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as applied to claim 1 above, and further in view of Mach et al. (US 5,364,766; Reference C).
The teachings of Moriyama are relied upon as set forth above.
Regarding claim 13, Moriyama does not teach wherein a lactose coating weight of about 8.5 mg/100 cm’ to about 27 mg/100 cm2.
Mach teaches methods and products for detecting coliform bacteria, wherein a culture medium composition comprises in-part lactose and guar gum and phenol red such that bacterial growth can be detected in less than 12 hours (Abstract), reading in-part on claim 13. Mach teaches a thin film culture device (Fig. 1), reading in-part on claim 13. Mach teaches a culture medium comprising in-part about 5 g/L is optimal for the detection of multiple species of coliform bacteria (Table 1) wherein the culture medium may be used to grown coliform bacteria in broth, in agar, or on a thin film plate (Example 1), reading in-part on claim 13.
Regarding claim 13, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Mach teaches that the lactose concentration is a result effective variable to culture coliform bacteria on thin film plates such as to detect the growth of said coliform bacteria. Thus, the burden is shifted back to establish criticality of the claimed lactose coating weight range (e.g. lactose concentration) by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as applied to claim 1 above, and further in view of Thorpe et al. (US 5,518,895; US  Reference D).
The teachings of Moriyama are relied upon as set forth above.
Regarding claim 13, Moriyama does not teach the embodiment of bromothymol blue as a species of a sulfonephthalein pH indicator.
Thorpe teaches a device and methods for detecting microorganisms (Abstract). Thorpe teaches bromothymol blue as a species of a sulfonephthalein pH indicator (Col. 7, lines 15-22), reading on claim 15.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting bromothymol blue for the chlorophenol red, neutral red, or phenol red of Moriyama because bromothymol blue, chlorophenol red, neutral red, and phenol red are all explicitly taught as being useful for THE SAME PURPOSE as pH indicator compounds in methods of detecting bacteria. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as applied to claim 1 above, and further in view of Roth et al. US 5,210,022; US  provided in the IDS dated 12/05/2019).
The teachings of Moriyama are relied upon as set forth above.
Regarding claim 21, Moriyama does not teach an inducer compound comprising isopropyl-ß-D-thiogalactopyranoside.
Roth is directed towards methods, test medium, and chromogenic compounds for detecting coliforms and E. coli (Col. 1, lines 8-12). Roth teaches isopropyl-ß-D-thiogalactopyranoside incudes and enhances ß-galactosidase enzyme production in coliforms when added to culture medium in quantities of about 25 mg/L (Col. 11, lines 42-52), reading on claim 21. Roth 
It would have been obvious before the invention was filed to add the isopropyl-ß-D-thiogalactopyranoside of Roth to the bacterial detection device of Moriyama. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Moriyama and Roth are directed towards compositions and methods of detecting coliforms and E. coli, and because Roth teaches an exemplary concentration of isopropyl-ß-D-thiogalactopyranoside. The skilled artisan would have been motivated to do so because Roth teaches isopropyl-ß-D-thiogalactopyranoside incudes and enhances ß-galactosidase enzyme production in coliforms when added to culture medium, and so the addition would predictably enhance ß-galactosidase enzyme production in coliforms when said coliforms are added to the bacterial detection device of Moriyama such as to enhance detection.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as applied to claim 1 above, and further in view of Ferraz et al. (Ann Microbiol (2010), 60, 373-376; Reference U) and Lai et al. (WO 2012/092090 A1; Reference N).
The teachings of Moriyama are relied upon as set forth above.
Regarding claim 22, Moriyama does not teach further comprising dry infant formula disposed in the microbial growth zone.
Ferraz teaches methods of detecting Enterobacteriaceae in powdered milk compositions utilizing rapid Petrifilm devices (Abstract). Ferraz teaches that testing for coliforms in compositions made from milk in mandatory in Brazil, and that in the European Union and other developed nations testing for Enterobacteriaceae is mandatory (1st paragraph of the Introduction on p373), reading in-part on claim 22.
Lai teaches that powdered milk as a nutrient source is a known ingredient in dry infant formula compositions (¶0045, ¶0101; table at p31), reading in-part on claim 22.
It would have been obvious before the invention was filed to further add dry infant formula to the microbial growth/testing zone of Moriyama in view of Ferraz and Lai. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Ferraz and Moriyama are both directed in-part towards Petrifilm microbial detection devices, and because Lai teaches that powdered milk is a known nutrient ingredient in powdered infant formula compositions. The skilled artisan would have been motivated to do so because Ferraz makes clear that milk compositions must be tested for bacterial contamination, and so the addition would predictably enhance the utility of Moriyama’s bacterial detection device to detect bacterial contamination in dry infant formula compositions.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claims 4 and 6 are free of the prior art. D-glucuronic acid is plainly understood as an inhibitor of ß-glucuronidase as taught by Jefferson et al. (US 6,641,996; Reference E) (Col. 1, lines 18-24 and Col. 2, lines 18-22), so to then add ß-glucuronidase to the device of Moriyama would proceed against accepted wisdom in this art. See M.P.E.P. § 2145(X)(D)(3)

Conclusion
Claims 1-3, 5, 7, and 9-22 are rejected. Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653